Citation Nr: 0426386	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-20 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for mid and low back 
degeneration with disc disease.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury to the left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran served on active duty in the Air Force from 
August 1965 to December 1965 and from January 1968 to June 
1969.  The veteran served in the Air National Guard of Nevada 
from March 1970 to March 2000.  The veteran had active duty 
training from November 21, 1990 to July 22, 1991 and from 
July 30, 1991 to June 25 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In that decision the RO granted service connection for a 
cervical spine disorder, assigning a 20 percent rating; 
granted service connection for residuals of a left index 
finger injury, assigning a noncompensable rating; and denied 
service connection for mid and low back degeneration with 
degenerative disc.  In October 2001, the veteran filed a 
notice of disagreement with the denial of service connection 
for mid and low back disorders and with the assigned ratings 
for a cervical spine disorder and residuals of a left index 
finger.  In a November 2002 rating decision, the RO granted 
an increased rating to 40 percent for the cervical spine 
disorder and 10 percent rating for residuals of a left index 
finger.  In November 2002, the RO issued a statement of the 
case on the issues of entitlement to service connection for 
mid and low back degeneration with degenerative disc and 
entitlement to an initial rating in excess of 20 percent for 
a cervical spine disorder.  In December 2002, the veteran 
file a substantive appeal with respect to the claim of 
service connection for mid and low back degeneration with 
disc disease.  At that time, he withdrew his appeal for a 
higher rating for the cervical spine disorder.  Consequently, 
the claim for a higher rating for a cervical spine disorder, 
currently rated 40 percent, is no longer before the Board.

The Board notes that in October 2002, the RO denied service 
connection for hearing loss and tinnitus.  The veteran filed 
a notice of disagreement in December 2002.  In April 2003, he 
was issued a statement of the case and in November 2003, the 
veteran, through his representative, informed VA that he 
would not be filing a substantive appeal on the issues of 
service connection for tinnitus and hearing loss.  Given the 
foregoing, the Board does not have jurisdiction over these 
issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he has a mid and low back disorder 
due an injury he sustained while on active duty for training 
in June 1991.  During the veteran's period of active duty 
training in June 1991, a line of duty determination was made.  
The report shows that the veteran reported to the clinic 
three days after he twisted back when he was exiting a parked 
vehicle.  The report indicates that at that time, the veteran 
did not report to a medical facility.  A "Medical Injury 
Verification" dated in July 1991 indicates that the veteran 
was a passenger at the time of the incident.  Noted in the 
verification is that as soon as the veteran exited the 
vehicle, he complained immediately of back pain.  The veteran 
had not complained previously of any back pain and had not 
been involved with any unusual lifting or stress prior to the 
incident.  

Subsequently, during a softball game in April 1992, the 
record reflects that the veteran sustained an injury to his 
right arm and shoulder as a result of being run over at the 
plate.  He reported to the Air University Regional Hospital, 
Maxwell Air Force Base for treatment.  

On the veteran's retirement examination report dated in April 
2000, the veteran reported a history of recurrent back pain 
which he attributed to a neck injury in 1992.  

The record shows that in June 2000, the veteran was involved 
in a motor vehicle accident in which he was rear-ended 
causing him to rear-end another vehicle.  He was initially 
diagnosed as having thoracic and lumbar strain and an acute 
lumbar myofascial strain related to the motor vehicle 
accident.  Later in June 2000, he was diagnosed as having a 
low back disc disease with myofascial strain.  An MRI dated 
in October 2001 disclosed broad based protrusion of the 
intervertebral disc at the L3-4 level with impingement on the 
L4 nerve roots and protrusion of the L4-5 discs.  An x-ray 
study noted degenerative disc disease at the L3-5 level with 
diffuse degenerative osteoarthritis and mild kyphoscoliosis 
and minimal wedging of the mid and lower thoracic vertebral 
bodies.  

The determinative question in the instant case is whether the 
veteran's current mid and low back disorders are related to 
the June 1991 twisting injury during his period of active 
duty for training.  The Board is not competent to address 
this medical question.  Therefore, the case must be remanded 
for the purpose of scheduling the veteran for a VA 
examination, to include obtaining an opinion regarding the 
etiology of the veteran's mid and low back disorder(s).

Lastly, as noted in the introduction, the veteran filed a 
notice of disagreement with the September 2001 rating 
decision which granted service connection for residuals of a 
left index finger and assigned a noncompensable rating.  In 
November 2002, the RO assigned a higher rating of 10 percent.  
The veteran has not indicated he is satisfied with this 
rating.  Thus, the claim is still on appeal.  AB v. Brown, 6 
Vet.App. 35 (1993).  The Board, however, notes that the RO 
has not issued a statement of the case which addresses the 
issue of a higher rating for residuals of a left index finger 
injury, rated 10 percent.  The Board finds that a remand for 
this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disability since his separation from 
active duty training in 1991.  After 
securing the necessary releases, the RO 
should obtain copies of these records 
which are not already on file.  In 
particular, the RO should attempt to 
obtain records from treatment at the 
David Grant Medical Center at Travis Air 
Force Base in 1991 and ensure that these 
records are made a part of the claims 
folder.  

2.  The veteran should then be afforded a 
VA examination to determine the nature 
and etiology of any current back 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should list all disabilities of the mid 
and low back.  The examiner should then 
provide an opinion as to whether it is as 
least as likely as not that any back 
disability found is related to the June 
1991 twisting injury.  The examiner 
should conduct any additional studies or 
tests necessary to render an opinion.  A 
rationale must be provided for any 
conclusions reached and associated with 
the claims folder.  

3.  The RO should also issue the veteran 
and his representative (if any) a 
statement of the case on the issue of 
service connection for mid and low back 
degeneration with degenerative disc 
disease.  The veteran should be given the 
opportunity to thereafter perfect an 
appeal on this issue by filing a timely 
substantive appeal.  The claim for 
service connection for mid and low back 
degeneration with degenerative disc will 
thereafter be subject to appellate review 
only if the appeal has been properly 
perfected.

4.  After conducting any additional 
indicated development, the RO should 
again review the veteran's appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




